STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 11, 2015
               Plaintiff-Appellee,

v                                                                    No. 322223
                                                                     Cass Circuit Court
JACOB TYLER IMANSE,                                                  LC No. 07-010065-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and STEPHENS, JJ.

PER CURIAM.

       Defendant Jacob Tyler Imanse was convicted of attempted manslaughter (with a motor
vehicle), MCL 750.321, pursuant to his plea of nolo contendere entered on November 26, 2007.
He was sentenced to five years’ probation and 90 days in jail with credit for one day already
served. On October 16, 2013, after completing his jail sentence and probation, defendant filed
an application to set aside his conviction of attempted manslaughter. The trial court denied the
application after a hearing on the matter. Defendant thereafter filed a delayed application for
leave to appeal, which was granted. People v Imanse, unpublished order of the Court of
Appeals, entered November 13, 2014 (Docket No. 322223). Defendant thus appeals by leave
granted the December 19, 2013, order denying the application to set aside his conviction.

        Defendant raises two issues on appeal, which we address together. First, defendant
argues that the trial court abused its discretion by failing to provide enough of an explanation for
this Court to analyze how its discretion was exercised and the basis for its determination.
Second, defendant argues that the trial court solely relied on the nature of the underlying offense
in denying defendant’s application to set aside his conviction. It is within the trial court’s
discretion to grant or deny an application to set aside a conviction. People v Van Heck, 252
Mich. App. 207, 210 n 3; 651 NW2d 174 (2002). A trial court abuses its discretion when it
“chooses an outcome falling outside [the] principled range of outcomes.” People v Babcock, 469
Mich. 247, 269; 666 NW2d 231 (2003). This standard “acknowledges that there will be
circumstances in which there will be no single correct outcome; rather, there will be more than
one reasonable and principled outcome.” Id.

       The standards for setting aside a conviction were set forth in MCL 780.621(9) at the time
the motion was decided, which provides:



                                                -1-
       (9) If the court determines that the circumstances and behavior of the applicant
       from the date of the applicant’s conviction to the filing of the application warrant
       setting aside the conviction and that setting aside the conviction is consistent with
       the public welfare, the court may enter an order setting aside the conviction. The
       setting aside of a conviction under this act is a privilege and conditional and is not
       a right.

Thus, the plain language of MCL 780.621 requires a balancing between (1) defendant’s
circumstances and behavior from the date of the conviction to the filing of the application, and
(2) whether setting aside the conviction is consistent with the public welfare. People v Rosen,
201 Mich. App. 621, 623; 506 NW2d 609 (1993), quoting People v Boulding, 160 Mich. App. 156,
158; 407 NW2d 613 (1986). When the trial court makes this determination, it must provide
“enough of a determination” to “analyze the manner in which the court’s discretion was
exercised and the basis for the court’s determination.” Rosen, 201 Mich. App. at 623, quoting
Boulding, 160 Mich. App. at 158. Further, “[t]he nature of the offense itself does not preclude the
setting aside of an offender’s conviction,” and “[t]hat reason, standing alone, is insufficient to
warrant denial of an application to set aside a conviction.” Rosen, 201 Mich. App. at 623
(emphasis added).

        In Rosen, at the hearing on the defendant’s application to set aside his conviction, the trial
court stated:

       I will deny the motion, particularly in substance abuse cases or cases involving
       illegal substances or the trafficing [sic] of substances. I generally feel that that
       matter should remain on the record and that the employers should know about it
       . . . particulary [sic] with cocaine. Marijuana looks different. But cocaine, that’s
       the way I feel about it. [Id. at 622]

This Court remanded the case for a proper determination because the trial court denied the
application solely based on the nature of the offense. Id. at 623. The Rosen Court did not hold
that the nature or circumstances of the offense could not be considered in the public welfare
analysis—only that the nature of the offense may not be the sole consideration for deciding an
application to set aside a conviction. See id. at 622-623.

        In this case, the trial court provided a detailed discussion of the applicable law and its
analysis. The trial court even expressly recognized that it could not use the nature of the offense
as the sole reason for denial. First, the trial court considered defendant’s behavior from the date
of his conviction to the filing of the application and acknowledged his achievements. Then the
trial court noted that defendant was not denied any opportunities yet. Next, the court turned to
whether setting aside the conviction was consistent with public welfare. It noted that driving
history is important because of safety and accountability. The trial court considered the
circumstances surrounding the offense in the sense that this case was premised upon a driving
offense, but defendant was prosecuted under the general manslaughter statute. The court stated
that is was an “interesting situation” because the Legislature exempted traffic offenses from
expungement. These considerations are not intrinsic of the offense itself, but rather specific to
defendant’s case. Moreover, the court considered the effect of defendant’s offense on the
victims and society. The court noted the victim’s death and that her family and friends will

                                                 -2-
never forget this loss. Finally, the court stated that it was “balancing all of these factors” and
reached its conclusion.

        Given this detailed discussion on the record, the trial court provided this Court with
enough information “to analyze the manner in which the court’s discretion was exercised and the
basis for the court’s determination.” Rosen, 201 Mich. App. at 623. Defendant argues that the
trial court effectively determined that defendant was rehabilitated, but concluded that driving
offenses should remain open to the public without explaining how it was inconsistent with the
public welfare. However, the trial court explained that this was important for safety and
accountability. Moreover, the trial court read letters from the victim’s family, friends, and
supporters, which opposed setting aside the conviction. It acknowledged that their family
member and friend died and that the criminal justice system could not bring her back. The trial
court then balanced these factors to reach its conclusion that setting aside the conviction was
inconsistent with the public welfare. Therefore, defendant’s argument is without merit.

        Further, because of the trial court’s discussion involving defendant’s accomplishments,
the circumstances surrounding defendant’s offense, and the specific effect on the victims, it is
clear that the trial court did not deny the application solely based on the nature of the offense.
See id. at 622-623. Further, the opposition from the victim’s family and friends, the traffic-
related circumstances, and the circumstances surrounding the offense demonstrate that setting
aside the conviction was inconsistent with public welfare, and that the trial court’s decision was
within the range of principled outcomes. Thus, it did not abuse its discretion. Babcock, 469
Mich. at 269.

        Defendant nevertheless argues that his case warranted expungement (Defendant’s brief,
16-20). However, this argument ignores that setting aside a conviction “is a privilege and
conditional and is not a right.” MCL 780.621(15). Further, this argument ignores that the trial
court has discretion to grant or deny an application to set aside a conviction. Van Heck, 252
Mich. App. at 210 n 3. When a trial court has discretion in a matter, such as here, there are
circumstances where “there will be more than one reasonable and principled outcome.”
Babcock, 469 Mich. at 269. Therefore, even if setting aside defendant’s conviction was one of
the principled outcomes, denial is another principled outcome. We appreciate the fact that trial
courts, advocates and applicants for expungement have little guidance as to how courts should
analyze these petitions. Additionally, we are conscious that similar cases may have vastly
different outcomes. However, absent legislative action, the courts are left to prudently exercise
their broad discretion. As discussed supra, this trial court’s decision was not an abuse of
discretion.

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ William B. Murphy
                                                            /s/ Cynthia Diane Stephens




                                               -3-